department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br1 gl-113896-02 uilc memorandum for sbse associate area_counsel atlanta from alan c levine chief branch1 collection bankruptcy summonses subject collection statute upon reversal of eitc the following provides our response to your request for significant service_center advice dated date this document may not be used or cited as precedent sec_6110 issue whether upon reversal of an earned_income_tax_credit eitc as the result of an examination of a return the service_center should reflect the date of the audit’s additional_assessment or the original date of filing of the return as the date commencing the running of the collection statute of limitation conclusion upon reversal of the eitc the statute_of_limitations on collection will run from the date of the related transaction code tc denoting the additional examination assessment facts in the example propounded by your office the internal_revenue_service service proposes a change to a return which results in a deficiency where the taxpayer files a return claiming an eitc this deficiency is based in part on the disallowance of the eitc after the taxpayer defaults on the statutory_notice_of_deficiency or loses the case in tax_court the portion of the deficiency not based on the disallowance of the eitc is assessed as an examination tax_assessment under tc the actual assessment_date reflected on the transcript of account is the date of the tc entry however the transcript shows the reversal of the eitc under tc as the date of the filing of the return the reversal of the eitc does not produce a separate system date as does the tc thus it appears from the transcript that the collection statute date for the eitc begins to run as of the date of filing the original tax_return and not the date of the additional audit assessment gl-113896-02 you note that a prior memorandum from the director office of field operations dated date concludes that the assessment_date is the date of the tc so that the statute_of_limitations on collection will run from the date of the new assessment law and analysis disallowance of the eitc is subject_to deficiency procedures see sec_6211 sec_301_6203-1 provides the date of assessment is the date the transcript of account is signed by an assessment officer the record of assessment is the form 23c now racs report-006 the problem as we understand it is that the reversal of the eitc will be reflected on the transcript of account as a different earlier date than that of the actual assessment we would note however the cycle date for the tc and tc will indicate the actual time period within which the examination tax_assessment and reversal of the eitc posted we do think that the service can rely on the date of the related tc for the date commencing the running of the statute_of_limitations on collection under sec_6502 if there is some factual predicate to establish that both the assessment and reversal were part of the same deficiency determination depending on the circumstances this may be self-evident from the transcript of account as where the same document_locator_number appears for both the assessment and eitc reversal and both actions post during the same cycle or may require an affidavit from the service_center records keeper case development hazards and other considerations none if you have any further questions please call other credits subject_to the deficiency procedures include the fuel tax_credit and the refundable portion of the child_tax_credit form 23c is a manually prepared version of the summary record of assessments referred to in sec_301_6203-1 racs revenue accounting and control system report-006 is a computer produced version of the same information namely the total summarized assessment amounts these reports are a compilation of the total amount of tax penalties and interest that are assessed for a particular day without reference to any specific taxpayer therefore these records do not list the specific taxpayers assessed on a particular day nor do they list the specific amount each taxpayer has been assessed when a racs report-006 is unavailable the service_center will manually prepare a form 23c
